                                               64D05-2006-CT-004057                                           Filed: 6/4/2020 4:14   PM
                                                                                                                               Clerk
USDC IN/ND case 2:20-cv-00250-PPS-JPK
                              Porter Superiordocument
                                             Court 5  4 filed 06/04/20 page 1 of 5                            Porter County, Indiana




STATE OF INDIANA                     )                 IN THE PORTER                             COURT
                                     )   SS:
COUNTY OF PORTER                     )                 SITTING AT VALPARAISO, INDIANA

TERRY LARSON and IAYNE LARSON,                                 )


                                                               )

                  Plaintiffs,                                  )


                                                               )


                                                               )
                                                                   CAUSE NO.
                                                               )

DAVIDSON TRUCKING, INC,                                        )

and GARY EIDT, individually and as an                          )

employee, agent and/or servant 0f                              )




                                                   M
DAVIDSON TRUCKING, INC,                                        )


                                                               )

                  Defendants.                                  )




       Plaintiffs,       TERRY LARSON and JAYNE LARSON                             (hereinafter ”Terry”        and

”]ayne”),   for    their       Complaint against          DAVIDSON TRUCKING,                 INC. (hereinafter


”DTI”) and    GARY             EIDT, individually and as an employee, agent and/or servant 0f


DAVIDSON TRUCKING, INC,                        (hereinafter ”Eidt”), allege   and      state as follows:



       1.         At     all   times relevant herein, DTI          was and   is   an   interstate   motor   carrier


operating within the County of Porter, State of Indiana.


       2.         At     all   times relevant herein, Eidt         was employed        as a professional truck


driver working for the pecuniary benefit 0f DTI.


       3.    On     April 30, 2020, Eidt            was   a professional truck driver operating a 1997


Freightliner tractor with a Stoughton trailer (hereinafter, ”tractor-trailer rig”) eastbound


0n US 3O near      its   intersection with Murvihill        Road    in Porter County, Indiana.
USDC IN/ND case 2:20-cv-00250-PPS-JPK document 4 filed 06/04/20 page 2 of 5


        4.      On        April 30, 2020, Eidt    was operating         the tractor-trailer rig under DTI’S


motor   carrier operating authority          and displaying      its   logo and U.S.       DOT number 503129.

        5.     On   April 30, 2020, Terry’s 2017           GMC Acadia was traveling               southbound 0n


Murvihill Road, at         its   intersection with   US 30,   in Valparaiso, Porter County, Indiana.


        6.     At   all   times relevant herein, there        was   in full force     and   effect in the State of



Indiana, Ind.   Code        § 8-2.1-24-18, a statute incorporating            by     reference, inter   alia,   Parts


390, 391, 392, 393, 395,             and 396   0f the Federal          Motor Carrier Safety Regulations

(hereinafter   ”FMCSRS”).


        7.      On and before April 30, 2020, DTI and Eidt were subject to the FMCSRS.

        8.     On and       before April 30, 2020,        DTI had      a duty t0 act reasonably in hiring,


entrusting, instructing, supervising,           and retaining       Eidt, to transport cargo in interstate



commerce and         t0     adopt and enforce          policies, procedures,         and   rules t0 ensure that


drivers   and vehicles operating under           its   authority were reasonably safe.


        9.      On and           before April 30, 2020, Eidt     had    a duty t0 follow state traffic laws


and   to operate the tractor-trailer rig in a reasonable                and   safe   manner      as a professional


truck driver should under the circumstances.


        10.     On and before          April 30, 2020,     DTI and     Eidt breached the foregoing duties


and were negligent, grossly negligent,            willful,    wanton, and/or         reckless.
 USDC IN/ND case 2:20-cv-00250-PPS-JPK document 4 filed 06/04/20 page 3 of 5


          11.       On April 30, 2020,        as a direct   and proximate       result 0f the negligence, gross


negligence, willfulness, wantonness, and/or recklessness 0f Defendants,                             and each 0f


them, they disregarded the                traffic signal   red stop   light,   and drove the   tractor-trailer rig



into the intersection, directly into the path 0f Terry’s vehicle,                    and crashed     into Terry’s


GMC Acadia as he safely traveled in his lawful lane of travel.

          12.       At   all   times relevant herein, DTI exerted authority over Eidt’s operation 0f


the tractor-trailer rig, the             means and methods employed by                Eidt in his work, and


provided him with the equipment, including, but not limited                         t0,   the tractor-trailer, and


motor     carrier authority necessary t0            accomplish his assigned tasks. As Eidt’s employer


and/or principal, DTI            is   vicariously liable for his negligence       and conduct.


          13.       As   a direct     and proximate    result 0f the foregoing collision, Terry sustained


permanent and severe personal                  injuries;   incurred and will incur ambulance, hospital,


diagnostic, therapeutic, pharmaceutical,                   and other medical expenses; suffered and            will


suffer physical pain, mental suffering, terror, fright, humiliation, loss of                       enjoyment 0f


life;   disability; disfigurement; loss of time;             impairment of earnings capacity; damage             to


his personal property; loss of use                and storage     fees;   and sustained other       injuries   and


damages         of a personal     and pecuniary nature.

          14.       At   all   times relevant herein, Terry and Jayne were and are husband and


Wife.
 USDC IN/ND case 2:20-cv-00250-PPS-JPK document 4 filed 06/04/20 page 4 of 5


       15.       As   a   direct   and proximate     result    0f Defendants’      negligence,   gross


negligence, recklessness and/or willful         and wanton conduct, and Terry’s proximately


resulting injuries, Jayne has      been deprived 0f a portion 0f Terry’s     love,   companionship,


society, consortium, and/or services that       he had ably provided prior        to April 30, 2020.


       WHEREFORE, TERRY LARSON and JAYNE LARSON                              respectfully seek the


entry of judgment in their favor and against        DAVIDSON TRUCKING,               INC. and    GARY

EIDT, and each of them, for compensatory damages in an amount to be determined


herein, for punitive damages,        prejudgment    interest, for the costs of this action,    and     for



any and   all   other relief that the Court   may deem proper under the circumstances.

                                                Respectfully submitted,


                                                KENNETH J. ALLEN LAW GROUP, LLC
                                                Attorneys for Plaintiffs


                                                /s/Bryan L. Bradley


                                                Kenneth I. Allen (3857-45)
                                                Bryan   L.   Bradley (17877-46)
          USDC IN/ND case 2:20-cv-00250-PPS-JPK document 4 filed 06/04/20 page 5 of 5


                                                                            IURY DEMAND

                             Plaintiffs   demand trial by jury 0n their Complaint.

                                                                                 Respectfully submitted,


                                                                                 KENNETH J. ALLEN LAW GROUP, LLC
                                                                                 Attorneys for Plaintiffs


                                                                                 /s/Bryan L. Bradley
                                                                           By:
                                                                                 Kenneth I. Allen (3857-45)
                                                                                 Bryan    L.    Bradley (17877-46)




                                          Repgy m Oﬁw Indicated
      K        N N   E   T   H
          '3                     1'
                                          m’ALLEN LAW BUILDING:                     D   MERRILLVILLE OFFICE:                   D   INDIANAPOLIS OFFICE:

  .
      LLEN
      LAW GROUP
                                              l   109 Glendale Boulevard
                                              Valparaiso,   IN 46383
                                                                                        3700   E. Lincoln

                                                                                        Merrillville,
                                                                                                            Highway (US. 30)
                                                                                                        IN 46410
                                                                                                                                   201 N.   Illinois Street

                                                                                                                                   Indianapolis,   IN 46204
                                                                                                                                                              (South Tower)


                                              21   9.4656292                            219.736.6292                               317.842.6926

INJURY ATTORNEYS                          D   JOILET OFFICE:                            ORLAND PARK OFFICE:                        CHICAGO OFFICE:
                                              IDUU Essington Road                       15255   S.   94th Avcnuc                   150 N. Michigan Avenue
      /-'~\                                   Jolict,   IL 60435                        Orland Park, IL 60462                      Chicago, IL 60606
www.kenallenlamcom                            815.725.6292                              708.460.6292                               312.236.6292
